DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “441” found in Fig. 4B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the inlet tube" in lines 20-21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the outlet tube" in line 22.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7-12 are rejected based on their dependency from claim 6. They inherit the deficiencies from claim 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3-9, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2016/0007499 A1) in view of Campbell et al. (US 2008/0037221 A1)

Re. claim 1: Song discloses a modular microjet cooler (100), comprising:
a surface (bottom surface of 144), wherein the surface comprises a part of a package into which a heat generating device (112) is adapted to be disposed; (see fig. 1, 2; para. 0019-0021)
a base (134) having a plurality of microjet nozzles (158) and an exit port (164) passing therethrough, wherein the base comprises an inner surface (bottom surface 138 near 112) facing the surface and an outer surface (top surface 136) that is opposite the surface; (see fig. 1, 2; para. 0022-0025)
raised sidewalls (172) extending from the base away from the outer surface and attached to the surface, wherein the surface, the base and the sidewalls define a cavity; (see fig. 2; para. 0024) 
a single-phase fluid (liquid such as water, alcohol, glycol) that enters through the inlet, passes through the microjet nozzles and exits through the outlet. (see para. 0027)
Song fails to disclose:
an inlet tube attached to the outer surface of the base and in communication with the plurality of microjet nozzles; and
an outlet tube attached to the outer surface of the base and in communication with the exit port.
However, Campbell discloses:
A modular microjet cooler (100) comprising:
an inlet tube (259) attached to the outer surface of the base (240) and in communication with the plurality of microjet nozzles (400); and (see fig. 2-4; para. 0045-0052)
an outlet tube (249) attached to the outer surface of the base and in communication with the exit port (bottom entrance to 249). (see fig. 2-4; para. 0046-0052)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an inlet tube and an outlet tube to the microjet cooler of Song as taught by Campbell. One of ordinary skill would have been motivated to do this in order to provide cooling liquid to the microjets and remove heated coolant from the device. (Campbell para. 0045, 0052)

Re. claim 3: Campbell discloses:
wherein the base (240) comprises a first portion (230), where the plurality of microjet nozzles are disposed, and a second portion (301) adjacent to the first, wherein the exit port (bottom end of 249) is disposed in the second portion. (see fig. 3-3A; para. 0043-0045)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a manifold plate of microjet nozzles and a second portion near the exit port to the device of Song as taught by Campbell. One of ordinary skill would have been motivated to do this in order to align the microjet nozzles over the heat generating device. (Campbell para. 0043-0046)

Re. claim 4: Song discloses wherein the raised sidewalls (172) are attached to the surface using solder, an adhesive (174 silicone or epoxy), a bond, or a gasket. (see para. 0025)

Re. claim 5: Song discloses wherein the heat generating device (112) is adapted to be in thermal communication with the surface (bottom surface 144 via 134). (see fig. 2)

Re. claim 6 as understood: Song discloses a modular microjet cooler (100), comprising:
a surface (bottom surface of 144), wherein the surface comprises a part of a package into which a heat generating device (112) is adapted to be disposed; (see fig. 1, 2; para. 0019-0021)
a base (134) having a plurality of microjet nozzles (158) and an exit port (164) passing therethrough, wherein the base comprises an inner surface (bottom surface 138 near 112) facing the surface and an outer surface (top surface 136) that is opposite the surface; (see fig. 1, 2; para. 0022-0025)
raised sidewalls (172) extending from the base away from the outer surface and attached to the surface, wherein the surface, the base and the sidewalls define a cavity; (see fig. 2; para. 0024) 
a single-phase fluid (liquid such as water, alcohol, glycol) that enters through the inlet, passes through the microjet nozzles and exits through the outlet. (see para. 0027)
Song fails to disclose:
an inlet connector disposed to the outer surface of the base, the inlet connector having a passage in communication with the plurality of microjet nozzles;
an outlet connector attached to the outer surface of the base, the outlet connector having a passage in communication with the exit port; and
However, Campbell discloses:
A modular microjet cooler (100) comprising:
an inlet connector (259) disposed to the outer surface of the base (240), the inlet connector having a passage in communication with the plurality of microjet nozzles (400); and (see fig. 2-4; para. 0045-0052)
an outlet connector (249) attached to the outer surface of the base, the outlet connector having a passage in communication with the exit port; (bottom entrance to 249). (see fig. 2-4; para. 0046-0052)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an inlet connector and an outlet connector to the microjet cooler of Song as taught by Campbell. One of ordinary skill would have been motivated to do this in order to provide cooling liquid to the microjets and remove heated coolant from the device. (Campbell para. 0045, 0052)

Re. claim 7: Campbell discloses wherein the inlet connector (259) and the output connector (249) are barbed fittings. (see figs. 1-3)

Re. claim 8: Campbell discloses wherein the inlet connector (259) and the output connector (249) are fittings (barbed fittings). (see fig. 1-3)

Re. claim 9: Campbell discloses:
wherein the base (240) comprises a first portion (230), where the plurality of microjet nozzles are disposed, and a second portion (301) adjacent to the first, wherein the exit port (bottom end of 249) is disposed in the second portion. (see fig. 3-3A; para. 0043-0045)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a manifold plate of microjet nozzles and a second portion near the exit port to the device of Song as taught by Campbell. One of ordinary skill would have been motivated to do this in order to align the microjet nozzles over the heat generating device. (Campbell para. 0043-0046)

Re. claim 11: Song discloses wherein the raised sidewalls (172) are attached to the surface using solder, an adhesive (174 silicone or epoxy), a bond, or a gasket. (see para. 0025)

Re. claim 12: Song discloses wherein the heat generating device (112) is adapted to be in thermal communication with the surface (bottom surface 144 via 134). (see fig. 2)

Claim(s) 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song and Campbell et al. (‘221) as applied to claims 1 and 6 above, and further in view of Campbell et al. (US 2013/0027883 A1).

Re. claims 2 and 10: Song and Campbell (‘221) fail to disclose:
wherein the base comprises a center portion, where the plurality of microjet nozzles are disposed, and a trench surrounding the center portion, wherein the exit port is disposed in the trench.
However, Campbell (‘833) discloses:
A modular microjet cooler comprising a base (526) comprises a center portion, where the plurality of microjet nozzles (550) are disposed, and a trench (529) surrounding the center portion, wherein the exit port (532) is disposed in the trench. (see fig. 5D; para. 0061-0062)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a trench surrounding the center portion wherein the exit portion is disposed in the trench as taught by Campbell (‘883) to the microjet cooler of Song and Campbell (‘221). One of ordinary skill would have been motivated to do this in order to collect the coolant and take it to be exhausted from the cooler. (Campbell ‘883 para. 0061)

Double Patenting
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,665,529. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhou et al. (US 9,980,415 B2) discloses a modular jet impingement assembly with a modular manifold. Joshi et al (US 9,460,985B2) discloses a jet impingement two-phase cooling apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353. The examiner can normally be reached Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




August 12, 2022 
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835